UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-1253



TERESA BROCK,

                                              Plaintiff - Appellant,

          versus


SINAI HOSPITAL; JOHN HOPKINS MEDICAL SYSTEM;
SUSAN VAN SHURA; SECRETARY OF HUMAN RESOURCES,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-98-
4242-AMD)


Submitted:   July 6, 1999             Decided:   September 23, 1999


Before NIEMEYER, WILKINS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Teresa Brock, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Teresa Brock appeals the district court’s order denying relief

on her complaint pursuant to 42 U.S.C. §§ 1983, 1985 (1994).    We

have reviewed the record and the district court’s opinion and find

no reversible error.    Accordingly, we affirm on the reasoning of

the district court.    See Brock v. Sinai Hosp., No. CA-98-4242-AMD

(D. Md. Jan. 20, 1999).*    We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                           AFFIRMED




     *
       Although the district court’s order is marked as “filed” on
January 19, 1999, the district court’s records show it was entered
on the docket sheet on January 20, 1999. Pursuant to Fed. R. Civ.
P. 58 and 79(a), we consider this date as the effective date of the
district court’s decision. See Wilson v. Murray, 806 F.2d 1232,
1234-35 (4th Cir. 1986).


                                  2